Name: Commission Implementing Decision (EU) 2016/529 of 31 March 2016 establishing the financial contribution from the Union for expenditure incurred by Germany in 2007 for the financing of the emergency measures to combat bluetongue (notified under document C(2016) 1758)
 Type: Decision_IMPL
 Subject Matter: budget;  EU finance;  cooperation policy;  means of agricultural production;  agricultural policy;  agricultural activity
 Date Published: 2016-04-05

 5.4.2016 EN Official Journal of the European Union L 88/30 COMMISSION IMPLEMENTING DECISION (EU) 2016/529 of 31 March 2016 establishing the financial contribution from the Union for expenditure incurred by Germany in 2007 for the financing of the emergency measures to combat bluetongue (notified under document C(2016) 1758) (Only the German text is authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 652/2014 of the European Parliament and of the Council of 15 May 2014 laying down provisions for the management of expenditure relating to the food chain, animal health and animal welfare, and relating to plant health and plant reproductive material, amending Council Directives 98/56/EC, 2000/29/EC and 2008/90/EC, Regulations (EC) No 178/2002, (EC) No 882/2004 and (EC) No 396/2005 of the European Parliament and of the Council, Directive 2009/128/EC of the European Parliament and of the Council and Regulation (EC) No 1107/2009 of the European Parliament and of the Council and repealing Council Decisions 66/399/EEC, 76/894/EEC and 2009/470/EC (1), and in particular Article 36(4) thereof, Whereas: (1) Commission Regulation (EC) No 349/2005 (2) lays down the rules for the payment of a financial contribution from the Union towards emergency and of the campaign to combat certain animal diseases under Council Decision 90/424/EEC (3). Article 7 of that Regulation lays down the documents to be submitted by the Member State requesting the financial contribution from the Union and the deadlines for submitting such documents. (2) Commission Decision 2008/444/EC (4) provides for a financial contribution from the Union to be granted to Germany towards the costs incurred by that Member State in taking measures to combat bluetongue in 2007 pursuant to Council Decision 2009/470/EC (5). Accordingly, a first tranche of EUR 950 000,00 was paid to Germany as part of the Union financial contribution. (3) Under Commission Implementing Decision 2011/800/EU (6) a second tranche of EUR 1 950 000,00 was paid as part of the Union financial contribution and under Commission Implementing Decision 2014/131/EU (7) a third tranche of EUR 1 000 000,00 was paid as part of the Union financial contribution. (4) Through Decision 2008/444/EC, the requirements of Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council (8), in particular Article 84 thereof, have been complied with. (5) On 6 June 2008, Germany submitted an official request for reimbursement to the Commission accompanied by a financial report, supporting documents and an epidemiological report on each holding where the animals have been slaugthered and destroyed. The request for reimbursement amounts to EUR 4 201 179,00. However, following the checks and controls made during the on-the-spot audit managed by the competent audit service, the amount of EUR 239 629,65 was considered to be ineligible for reimbursement in accordance with Article 5 of Regulation (EC) No 349/2005. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 1. The financial contribution from the Union towards the expenditure incurred by Germany in 2007 for the financing of emergency measures to combat bluetongue is hereby fixed at EUR 3 961 549,35. 2. The balance of the financial contribution from the Union remaining to be paid to Germany is hereby fixed at EUR 61 549,35. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 31 March 2016. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 189, 27.6.2014, p. 1. (2) Commission Regulation (EC) No 349/2005 of 28 February 2005 laying down rules on the Community financing of emergency measures and of the campaign to combat certain animal diseases under Council Decision 90/424/EEC (OJ L 55, 1.3.2005, p. 12). (3) Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (OJ L 224, 18.8.1990, p. 19). (4) Commission Decision 2008/444/EC of 5 June 2008 on a financial contribution from the Community towards emergency measures to combat bluetongue in Germany in 2007 (OJ L 156, 14.6.2008, p. 18). (5) Council Decision 2009/470/EC of 25 May 2009 on expenditure in the veterinary field (OJ L 155, 18.6.2009, p. 30). (6) Commission Implementing Decision 2011/800/EU of 30 November 2011 on a financial contribution from the Union towards emergency measures to combat bluetongue in Germany in 2007 (OJ L 320, 3.12.2011, p. 49). (7) Commission Implementing Decision 2014/131/EU of 10 March 2014 on a financial contribution by the Union towards emergency measures to combat bluetongue in Germany in 2007 (OJ L 71, 12.3.2014, p. 18). (8) Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (OJ L 298, 26.10.2012, p. 1).